IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ROBERT KIMBLE, ADMINISTRATOR AND      : No. 594 MAL 2021
PERSONAL REPRESENTATIVE OF THE        :
ESTATE OF SHARON KIMBLE AND           :
ROBERT KIMBLE IN HIS OWN RIGHT        : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
                                      :
          v.                          :
                                      :
                                      :
LASER SPINE INSTITUTE, LLC, LASER     :
SPINE INSTITUTE PHILADELPHIA, LASER   :
SPINE INSTITUTE OF PENNSYLVANIA,      :
LLC, GLENN RUBENSTEIN, M.D.           :
                                      :
                                      :
PETITION OF: LASER SPINE INSTITUTE,   :
LLC, LASER SPINE INSTITUTE            :
PHILADELPHIA, LASER SPINE INSTITUTE   :
OF PENNSYLVANIA, LLC                  :

ROBERT KIMBLE, ADMINISTRATOR AND      : No. 595 MAL 2021
PERSONAL REPRESENTATIVE OF THE        :
ESTATE OF SHARON KIMBLE AND           :
ROBERT KIMBLE IN HIS OWN RIGHT        : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
                                      :
          v.                          :
                                      :
                                      :
LASER SPINE INSTITUTE, LLC, LASER     :
SPINE INSTITUTE PHILADELPHIA, LASER   :
SPINE INSTITUTE OF PENNSYLVANIA,      :
LLC, GLENN RUBENSTEIN, M.D.           :
                                      :
                                      :
PETITION OF: GLENN RUBENSTEIN, M.D.   :


                              ORDER
PER CURIAM

      AND NOW, this 9th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.

      Appellants’ Application for Leave to File Reply in Further Support of Petition for

Allowance of Appeal is hereby GRANTED.




                       [594 MAL 2021 and 595 MAL 2021] - 2